Citation Nr: 0502059	
Decision Date: 01/28/05    Archive Date: 02/07/05

DOCKET NO.  99-18 145A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Basic eligibility for nonservice-connected disability pension 
benefits.


ATTORNEY FOR THE BOARD

T. Robinson, Counsel


INTRODUCTION

The appellant served on active military duty from June 30, 
1967 to September 5, 1967.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 1999 decision of the Department of 
Veterans Affairs (VA) Regional Office in New York, New York. 



FINDINGS OF FACT

1.  The appellant did not perform 90 or more days of active 
military service during a period of war, nor was he 
discharged from service during a period of war because of a 
service-connected disability.  

2.  The appellant was separated from service because of a 
physical disorder that existed prior to service, that was 
noted on the entrance examination, and that was not 
aggravated in service.


CONCLUSION OF LAW

The appellant's military service does not meet threshold 
service eligibility requirements for VA pension benefits.  38 
U.S.C.A. §§ 101(2), 1521 (West 2002); 38 C.F.R. §§ 3.3, 3.314 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002), is not 
applicable in this case because the facts are not reasonably 
in dispute and the law is dispositive of the claim.  See 
Mason v. Principi, 16 Vet. App. 129 (2002) (VCAA not 
applicable to pension claim in which the law and not the 
evidence was dispositive).

The sole question before the Board is whether the appellant 
has established threshold eligibility for a nonservice-
connected pension.  

Eligibility for VA pension benefits generally requires an 
initial showing that the claimant is a veteran who served on 
active duty for at least 90 days during a period of war.  38 
U.S.C.A. § 1521; 38 C.F.R. §§ 3.3, 3.314.  VA's determination 
of whether a claimant's service meets these threshold 
requirements usually is dependent upon service department 
records verifying the character of a claimant's service.  38 
C.F.R. § 3.203 (2004); Duro v. Derwinski, 2 Vet. App. 530, 
532 (1992) (holding that a service department determination 
as to an individual's service shall be binding on the VA).  A 
claim by a claimant whose service department records fail to 
show threshold eligibility lacks legal merit or legal 
entitlement and must be denied as a matter of law.  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).

Under VA regulations, the payment of nonservice-connected 
pension benefits is provided to veterans who are permanently 
and totally disabled from a nonservice-connected disability, 
which is not the result of willful misconduct, but only where 
the veteran has the requisite active wartime service.  38 
U.S.C.A. § 1521(a); 38 C.F.R. §§ 3.3, 3.314(b).  A veteran 
meets the service requirements of that section if he served 
in active military, naval or air service (1) for ninety days 
or more during a period of war; (2) during a period of war 
and was discharged or released from service for a service- 
connected disability; (3) for a period of ninety consecutive 
days or more and such period began or ended during a period 
of war; or (4) for an aggregate of ninety days or more in two 
or more separate periods of service during more than one 
period of war.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a)(3).

Evidence of record includes a copy of the appellant's Armed 
Forces of the United States Report of Transfer or Discharge 
(DD-214) showing active military service in the United States 
Army from June 30, 1967 to September 5, 1967.  Accordingly, 
the appellant did not serve on active duty for at least 90 
days during a period of war.

Still, a veteran with less than 90 days of service may be 
eligible for nonservice-connected disability pension if he 
was released from such service for a service-connected 
disability or at the time of separation from service had a 
service-connected disability, which would have warranted a 
discharge for disability.  The record, however, does not 
demonstrate that the appellant was discharged or released 
from service prior to the 90-day period because of a service-
connected disability, or that he had a service- connected 
disability at the time of discharge that would have warranted 
a discharge for disability.  

Rather, in the instant case, service medical records include 
a report of a June 30, 1967 enlistment examination, which 
found residuals of left sprained knee with minimal arthritic 
changes and minimal symptomatology.  The appellant was 
examined again on August 22, 1967, at which time he reported 
that he had fractured his left femur twice in 1962.  He also 
reported a one-year history of pain and swelling in the left 
knee.  The diagnosis was severe left knee chondromalacia, 
which existed prior to service.  It was noted that he was fit 
for retention but elected separation.  

A Medical Board proceeding dated in August 1967, prior to 
service discharge, concluded that the claimant had severe 
left knee chondromalacia which existed prior to service 
entrance and was not aggravated by service.  The Medical 
Board found the appellant was unfit for induction, and as 
documented on the DD-214, the appellant was honorably 
discharged.  Thus, the appellant was not discharged because 
of a service-connected disability.

In consideration of the foregoing, the Board finds that the 
appellant's service does not meet the threshold requirements 
for eligibility for VA pension benefits.  Therefore, his 
claim for entitlement to nonservice-connected disability 
pension benefits lacks legal merit and his claim must be 
denied.


ORDER

Basic eligibility for nonservice-connected disability pension 
benefits not having been shown, the claim is denied.  


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


